
	
		II
		112th CONGRESS
		2d Session
		S. 3086
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  staple fibers containing 85 percent or more by weight of acrylonitrile units
		  and 2 percent or more but not over 3 percent of water, raw white (undyed),
		  crimped, with an average decitex of 1.1 (plus or minus 10 percent) and fiber
		  length of 38 mm (plus or minus 10 percent).
	
	
		1.Acrylic staple fibers
			 containing 85 percent or more by weight of acrylonitrile units and 2 percent or
			 more but not over 3 percent of water, raw white (undyed), crimped, with an
			 average decitex of 1.1 (plus or minus 10 percent) and fiber length of 38 mm
			 (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.15 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic staple fibers containing 85 percent or
			 more by weight of acrylonitrile units and 2 percent or more but not over 3
			 percent of water, raw white (undyed), crimped, with an average decitex of 1.1
			 (plus or minus 10 percent) and fiber length of 38 mm (plus or minus 10
			 percent)) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
